         Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


T.L.S.,1

                          Plaintiff,

vs.                                                  Case No. 20-2110-SAC

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On February 28, 2017, plaintiff filed applications for social

security      disability    insurance    benefits    and   for    supplemental

security income benefits. The applications alleged a disability

onset date of February 21, 2017.             The applications were denied

initially and on reconsideration.            An administrative hearing was

conducted on October 31, 2018.          The administrative law judge (ALJ)

considered the evidence and decided on January 2, 2019 that

plaintiff was not qualified to receive benefits.                 This decision

has been adopted by defendant.          This case is now before the court

upon plaintiff’s request to reverse and remand the decision to

deny plaintiff’s applications for benefits.




1   The initials are used to protect privacy interests.

                                        1
      Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 2 of 19




I.   STANDARD OF REVIEW

      To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

      For supplemental security income claims, a claimant becomes

eligible in the first month where he or she is both disabled and

has an application on file.        20 C.F.R. §§ 416.202-03, 416.330,

416.335.

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.      See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Biestek    v.   Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).            This

standard is “not high,” but it is “more than a scintilla.”              Id.

                                    2
        Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 3 of 19




(quoting Consolidated Edison, 305 U.S. at 229).                   It does not

require a preponderance of the evidence.             Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).       “Evidence is insubstantial if it is

overwhelmingly      contradicted    by       other   evidence.”     O’Dell     v.

Shalala, 44 F.3d 855, 858 (10th Cir. 1994).             The court must examine

the record as a whole, including whatever in the record fairly

detracts from the weight of the defendant’s decision, and on that

basis decide if substantial evidence supports the defendant’s

decision.     Glenn v. Shalala, 21 F.3d 983, 984 (10th Cir. 1994)

(quoting Casias v. Secretary of Health & Human Services, 933 F.2d

799, 800-01 (10th Cir. 1991)).               The court may not reverse the

defendant’s choice between two reasonable but conflicting views,

even if the court would have made a different choice if the matter

were referred to the court de novo.           Lax, 489 F.3d at 1084 (quoting

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

II.    THE ALJ’S DECISION (Tr. 16-28).

       There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                   (Tr. 17-18).

First, it is determined whether the claimant is engaging in

substantial gainful activity.       Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments   meet   or   medically       equal    the   criteria   of   an

                                         3
        Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 4 of 19




impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines    the       claimant’s    residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any    other    work    considering        his   or   her   residual

functional capacity, age, education and work experience.

        In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                          At step

five, the burden shifts to the Commissioner to show that there are

jobs in the economy for persons with the claimant’s residual

functional capacity. Id. In this case, the ALJ decided that there

were jobs in the economy that plaintiff could perform with his

residual functional capacity.

        The ALJ made the following specific findings in her decision.

First, plaintiff met the insured status requirements for benefits

through      December      31,     2021.         Second,   plaintiff      engaged    in

substantial gainful activity from July 1, 2017 to January 16, 2018.

Third,       plaintiff       has     the     following        severe     impairments:

degenerative disc disease, degenerative joint disease, migraine

headaches, and obesity.               Fourth, plaintiff does not have an

impairment or combination of impairments that meet or medically

                                             4
       Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 5 of 19




equal the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1.   Fifth, plaintiff has the residual functional capacity

to perform sedentary work as defined in 20 C.F.R. §§ 404.1567(c)

and 416.967(a) except that:       plaintiff should never climb stairs,

ramps, ladders, ropes or scaffolds; he can occasionally balance

and stoop but never kneel, crouch or crawl; he should be allowed

to alternate sitting and standing positions up to every 40 minutes;

he should be allowed a cane for ambulation; he should perform no

pushing or pulling with the upper or lower extremities; and he

should    avoid   exposure   to   extreme       cold,   excessive   wetness,

excessive vibration, unprotected heights, and hazardous machinery.

Sixth, the ALJ concluded that plaintiff could not perform his past

relevant work as a welder.         Finally, the ALJ determined that,

considering plaintiff’s age (40 years), education, work experience

and residual functional capacity (RFC) that there are jobs that

exist in significant numbers in the national economy he can

perform, such as ampoule sealer, patcher, and final assembler.

The ALJ relied in part upon vocational expert testimony for the

last two findings.

III.   THE DECISION TO DENY BENEFITS SHALL BE AFFIRMED.

       Plaintiff’s   brief    lists       two   questions:     1)    whether

substantial evidence supports a finding that plaintiff’s condition

does not meet the criteria for a listed impairment at Listing 1.04;

and 2) whether the ALJ erred in failing to develop the record or

                                      5
       Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 6 of 19




provide appropriate weight to the opinions of Dr. Paulsen and Dr.

Radhi.    Other issues are included within the discussion of these

questions.    The court has carefully reviewed plaintiff’s arguments

and has determined that the decision to deny benefits should be

affirmed as explained below.

      A. Listing 1.04

      Plaintiff has been diagnosed with severe spinal stenosis and

neurogenic claudication, or compression of the nerve, around L4-

L5.   (Tr. 404 & 406).       Social Security regulations list certain

impairments, any of which is sufficient, at step three to justify

a disability finding.      Plaintiff states:      “In this case, Plaintiff

must show lumbar spinal stenosis resulting in pseudoclaudication,

established    by   findings     on   appropriate     medically    acceptable

imaging, manifested by chronic non-radicular pain and weakness,

and resulting in inability to ambulate effectively.”              Doc. No. 9,

p. 13.    This corresponds with Listing 1.04C.2 20 C.F.R. Pt. 404,

Subpt. P, App.1, § 1.04C.       The “inability to ambulate effectively”

is defined as:

      (1) Definition. Inability to ambulate effectively means
      an extreme limitation of the ability to walk; i.e., an
      impairment(s) that interferes very seriously with the
      individual's ability to independently initiate, sustain,

2 Under Listing 1.04C, an individual is presumptively disabled if he or she has,
among other conditions, spinal stenosis or degenerative disc disease “resulting
in compromise of a nerve root . . . or spinal cord” with “[l]umbar spinal
stenosis resulting in pseudoclaudication, established by findings on
appropriate medically acceptable imaging, manifested by chronic nonradicular
pain and weakness, and resulting in inability to ambulate effectively, as
defined in 1.00B2b.”

                                       6
      Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 7 of 19




     or complete activities. Ineffective ambulation is
     defined generally as having insufficient lower extremity
     functioning (see 1.00J) to permit independent ambulation
     without the use of a hand-held assistive device(s) that
     limits the functioning of both upper extremities. . .
     (2) To ambulate effectively, individuals must be capable
     of sustaining a reasonable walking pace over a
     sufficient distance to be able to carry out activities
     of daily living. They must have the ability to travel
     without companion assistance to and from a place of
     employment or school. Therefore, examples of ineffective
     ambulation include, but are not limited to, the
     inability to walk without the use of a walker, two
     crutches or two canes, the inability to walk a block at
     a reasonable pace on rough or uneven surfaces, the
     inability to use standard public transportation, the
     inability to carry out routine ambulatory activities,
     such as shopping and banking, and the inability to climb
     a few steps at a reasonable pace with the use of a single
     hand rail. The ability to walk independently about one's
     home without the use of assistive devices does not, in
     and of itself, constitute effective ambulation.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 1.00B2b.

     The   ALJ   stated   that    he       considered   Listing   1.04   and

acknowledged a diagnosis confirming “some spinal abnormality,” but

concluded that Listing 1.04 was not met because “the spinal

impairments result in no compromise or compression of a nerve root

or the spinal cord with the neurological manifestations outlined

in that listing.”    (Tr. 21).     He discussed some of the evidence

that supports this finding later in his decision.                 Plaintiff

contends that substantial evidence does not support this finding.

     The rationale for the ALJ’s finding that plaintiff did not

have a Listing 1.04 impairment, appears to be that plaintiff did

not exhibit the “neurological manifestations,” i.e., the weakness


                                       7
       Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 8 of 19




and ambulatory inability, required to meet the requirements of

Listing 1.04.3          The ALJ noted that plaintiff exhibited normal

strength in all limbs on September 21, 2016 (Tr. 23 referring to

Tr.   441);    that     in   February    2017      he    was   ambulating     without

assistance (Tr. 23 referring to Tr. 417)4; that an examination in

May 2017 showed plaintiff in no acute distress, with normal

strength in all limbs and negative straight leg raises (Tr. 23

referring to Tr. 478-79); and that a July 2018 examination observed

that plaintiff had 4/5 strength in the lower extremities and that

his   gait    was   independent      (Tr.     23   referring     to    Tr.   493-95).

Moreover, the ALJ gave significant weight to the opinions of two

state agency physicians whose review of the record does not support

the finding of a listed disability.                (Tr. 25).

      Plaintiff cites his own testimony or subjective statements,

and   isolated      examination    findings        as    contrary     to   the   ALJ’s

decision.        This    evidence,      however,        does   not    overwhelmingly

contradict the evidence cited by the ALJ.                      The ALJ found that




3 The ALJ expressly mentioned that plaintiff did not exhibit an inability to
ambulate effectively from a joint dysfunction as required by Listing 1.02. (Tr.
21). Although the ALJ did not expressly mention plaintiff’s ability to ambulate
with regard to Listing 1.04, it is logical to assume that the ALJ considered
this factor.
4 The ALJ cited Exhibit 1F/19-20 for this finding, but it appears that the

correct citation would be Exhibit 1F/21. As defendant points out, there are
other findings of relatively normal strength, independent gait or no ambulatory
aid. E.g., Tr. 506 (ambulates without assistance or difficulty in June 2018);
Tr. 520 (normal gait, no ambulatory aid in March 2018); Tr. 526 (same January
2018); Tr. 531 (no muscle weakness in January 2018); Tr. 532 (no gross weakness,
gait stable to ambulation in January 2018); Tr. 536 (normal gait, no ambulatory
aid in January 2018); and Tr. 495 (not a “whole lot” of weakness in July 2018).

                                          8
       Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 9 of 19




plaintiff’s    hearing    testimony    regarding    activities     of   daily

living, plaintiff’s March 2017 function report, and plaintiff’s

rejection of some of his doctors’ pain management options provided

support for his determination that plaintiff could perform some

sedentary employment and therefore was not presumptively disabled.5

(Tr. 25-26).

      B. Insomnia

      Plaintiff asserts at pages 16-17 of his opening brief that

the ALJ did not consider plaintiff’s insomnia when developing

plaintiff’s    RFC.      The   court   disagrees.      The   ALJ   discussed

plaintiff’s sleeping complaints at Tr. 22 as part of his RFC

analysis.     The court further notes that plaintiff attributes his

insomnia to his back pain (Tr. 50), which is the major subject of

the RFC discussion.       The court finds no grounds in plaintiff’s

insomnia argument to reverse the decision to deny benefits.

      C. Activities of daily living

      Plaintiff contends that the ALJ improperly evaluated the

evidence of plaintiff’s activities of daily living (ADLs).               Doc.

No. 9 at p. 17-18.    Plaintiff does not contend that it was improper

for the ALJ to consider plaintiff’s ADLs when making decisions



5 Plaintiff disputes the significance of these factors because of barriers to
getting treatment or use of different treatment options.      These arguments,
however, ask the court to reweigh the evidence contrary to the court’s mandate
when reviewing the administrative record in this sort of case. See Allman v.
Colvin, 813 F.3d 1326, 1333 (10th Cir. 2016); Hamilton v. Sec’y of Health &
Human Servs., 961 F.2d 1495, 1499 (10th Cir. 1992).

                                       9
     Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 10 of 19




regarding whether Listing 1.04 criteria were satisfied and whether

plaintiff retained the RFC to perform some sedentary employment.

Rather, plaintiff argues that the ALJ misinterpreted the evidence

of plaintiff’s ADLs.

     The ALJ found that plaintiff reported activities consistent

with sedentary capacity.     (Tr. 25).   The ALJ said:

     [Plaintiff] denied any difficulty in his ability to
     independently perform personal care tasks such as
     bathing, dressing, personal hygiene, feeding and
     toileting.    He testified he could dress and bathe
     himself, although it is “tough” to do so.            The
     [plaintiff] has asserted that this daily routine
     includes taking care of the younger children [ages 2 and
     4] while his wife works. He reported he can get the two
     older children [ages 5 and 9] ready for school, and then
     during the day, he feeds, diapers, and changes clothes
     for the other two children. He reports being able to
     perform speech therapy exercises with one of the
     children.   He testified he attends school functions
     sometimes, sitting in the back row so he can get up and
     move around. . . . He reported having a service dog and
     being able to feed her and take her outside, despite his
     reported standing and walking limitations. He can cook
     meals and does so daily, using a crockpot, stove, oven,
     or microwave. He reported his wife does the household
     cleaning and yard work. He reported he does not drive
     and needs help getting out of the car as a passenger at
     times.   He reports shopping for groceries and other
     household essentials 2 to 3 times a month for 3 to 4
     hours at a time.

(Tr. 25-26).   The ALJ observed that plaintiff’s wife completed a

second function report for plaintiff two months after plaintiff

completed the first report and that the second report indicated a

“highly   divergent”   or   “very   different”   and   higher   degree   of




                                    10
        Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 11 of 19




disability.6       (Tr. 25 and 26).             The second report stated that

plaintiff was unable to care for children or pets, and could not

cook.     (Tr. 319-20).       Contrary to plaintiff’s claim (Doc. No. 9,

p. 19), it is not a “gross overstatement” for the ALJ to say that

the second function report alleges a very different level of

capacity.       Both reports indicated difficulties with personal care,

which     the    ALJ,     quoting    plaintiff’s     testimony,     appeared   to

acknowledge was “’tough’ to do” for plaintiff.7                 (Tr. 25).      The

ALJ concluded that the second report could not be reconciled with

the first report and plaintiff’s hearing testimony.8                   (Tr. 26).

Because of the “high inconsistency” and “lack of explanation

between the reports,” the ALJ gave the wife’s statement “little

weight.”     (Tr. 25).

        The court finds that the ALJ properly considered the evidence

regarding       plaintiff’s   ADLs    in    making   his   decisions   regarding

Listing 1.04 and plaintiff’s RFC.                See Allman, 813 F.3d at 1333

(ALJ    entitled     to    resolve   evidentiary      conflicts);    Newbold   v.

Colvin, 718 F.3d 1257, 1267 (10th Cir. 2013)(may consider ADLs in



6 At Tr. 26, the ALJ refers to the second function report as if it were completed
by plaintiff instead of plaintiff’s wife. (Tr. 26). We do not find that this
error is material to the ALJ’s decision and analysis.
7 The ALJ was referring to the hearing transcript where plaintiff was asked if

he could bathe and dress himself and plaintiff replied, “It’s tough but yeah.”
(Tr. 45).
8 In his hearing testimony, plaintiff indicated with regard to child care:

“I’ll get up and run over and go - - like, walk over and go take care of this
or I’ll get them something out of the fridge to drink or get them something to
eat. I have bar stools that I have in my kitchen that usually if I’m cooking,
that’s - - I’ll sit on it or I’ll stand in front of it.” (Tr. 45).

                                           11
      Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 12 of 19




determining    credibility        of    pain    testimony);     cf.,   Trujillo   v.

Commissioner, SSA, 2020 WL 4200128 *5 (10th Cir. 7/22/2020)(ability

for self-care and care of daughter may be considered as one factor

supporting RFC analysis); Wilson v. Astrue, 602 F.3d 1136, 1146

(10th Cir. 2010)(upholding negative credibility finding on basis

of ADLs involving child care and ability for self-care); Hill v.

Chater,     1996   WL     41853    *2     (2/2/1996)(engagement        in   limited

activities may not establish ability to work but may be considered

along with other relevant evidence); Gossett v. Bowen, 862 F.2d

802, 807 (10th Cir. 1988)(inability to work pain-free is not

sufficient reason to find a claimant disabled).

      The   conflict      between       the    two   function   reports     and   any

differences between other sources as to plaintiff’s ADLs are issues

for the ALJ to evaluate.           The court does not find that the ALJ’s

characterization of the evidence is so faulty or inaccurate that

his   findings     lack    substantial         support.9      The   evaluation     of

plaintiff’s ADLs was one factor among others (including medical

opinions from state agency physicians) supporting the ALJ’s RFC


9 The court agrees with plaintiff that the ALJ mischaracterized plaintiff’s
function report (Tr. 291-92) when he stated at Tr. 25 that plaintiff denied any
difficulty in his ability to perform personal tasks. The court does not find
this to be reversible error because substantial evidence supports the RFC
findings. See Perez Torres v. Secretary of Health and Human Services, 890 F.2d
1251, 1255 (1st Cir. 1989)(misreading of record regarding claimant’s reporting
of a mental condition is harmless upon examination of entire record). Also,
the ALJ immediately followed the misstatement with an acknowledgment of
plaintiff’s testimony that he could dress and bathe himself, although it was
tough to do so.    This corresponds with the function report where plaintiff
commented that it was hard to put clothes and shoes on, and hard to stand long
enough to shave and shower. (Tr. 291).

                                          12
        Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 13 of 19




determination which significantly restricted plaintiff’s capacity

for substantial employment.              The court finds no legal grounds to

disturb his decision upon the record and arguments presented here.

        D. Headaches and anxiety

        Plaintiff alleges that the ALJ failed to take into account

all of plaintiff’s “not severe” impairments, such as anxiety and

headaches, in making the RFC finding.               Doc. No. 9, p. 22.          The

ALJ’s     decision,      however,        categorizes    plaintiff’s     migraine

headaches as a “severe” impairment (Tr. 19) and discusses their

impact upon plaintiff’s functionality at Tr. 26.                   The ALJ found

that    plaintiff’s      “alleged    headache    frequency   and    severity     is

contrary to his hearing testimony, and such inconsistency is likely

explained by improved treatment of his migraine headaches.”                    (Tr.

26).    Plaintiff testified that he has migraines four or five times

a month - - worse-case scenario he has to lay down and other times

he can take a pill and usually the headache goes away after about

an hour.    (Tr. 42).      Plaintiff also testified that lower back pain

was the problem which kept plaintiff from working.                (Tr. 40).    The

ALJ determined that his headaches were adequately controlled.                  The

court     finds   that    the    ALJ’s      determination    is    supported     by

substantial evidence.

        The ALJ’s RFC discussion also covered anxiety.                  The ALJ

discounted     the    severity      of    plaintiff’s   anxiety,    noting     that

plaintiff has not had mental health treatment and that he takes

                                           13
       Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 14 of 19




Cymbalta which helps his anxiety.            (Tr. 22).      The court finds no

error in the ALJ’s consideration of plaintiff’s anxiety.

       E. Dr. Paulsen

       Plaintiff claims that the ALJ improperly weighed opinions

given by one of plaintiff’s treating doctors, Dr. Leif Paulsen.

On February 28, 2017, Dr. Paulsen described plaintiff’s back

problems and stated:

       Since [September 2016 plaintiff’s] pain has only
       worsened to where he has a difficult time either sitting
       or standing for prolonged periods of time due to the
       pain of the lower back which radiates into both of his
       legs. He also suffers from numbness of both of his legs
       bilaterally. . . .
       Given his current level of pain, numbness and anatomical
       abnormalities with his spine it is my recommendation
       that he be placed on permanent disability for the next
       12 months at which time we can reassess his condition.

(Tr. 404).       The ALJ gave this opinion “little weight” because it

included    no    specific    functional     limitations     and       because   the

disability recommendation represented a conclusion regarding an

issue reserved for the Commissioner’s determination.                     (Tr. 24).

The    court    agrees    with   defendant    that   this    is    a    reasonable

evaluation of Dr. Paulsen’s February 28, 2017 opinion.                   See Chapo

v. Astrue, 682 F.3d 1285, 1289 (10th Cir. 2012)(ALJ properly gave

no weight to a conclusory form lacking functional findings);

Castellano v. Secretary of Health and Human Services, 26 F.3d 1027,

1029    (10th    Cir.    1994)(treating    physician’s      opinion      of   total




                                      14
        Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 15 of 19




disability is not binding on the Secretary in making ultimate

determination of disability).

        On June 8, 2017, Dr. Paulsen completed a physical residual

functional capacity questionnaire.           (Tr. 482-484).     He noted that

plaintiff exhibited constant low back and bilateral leg pain and

numbness with decreased leg strength and sensation.                  Further, he

listed that:      plaintiff could sit or stand for 15 minutes at one

time; he could sit or stand/walk for two hours or less in an 8-

hour working day; he needed to shift positions at will; he needed

daily     unscheduled     breaks    during    a    working    day;    he     could

occasionally lift 10 pounds in a competitive work situation; he

had significant limitations with reaching handling or fingering;

and he would likely be absent from work more than four days per

month.    Id.

        The ALJ gave this opinion “very limited partial weight as to

only the lifting and position shifting.” (Tr. 24). The ALJ stated

that there was no objective evidence to support the need for extra

breaks or any upper extremity limitations and “no supporting

evidence . . . for the disabling limitations set forth.”                   Id.

        A treating physician’s medical opinion must be evaluated

using a two-step inquiry.          Krauser v. Astrue, 638 F.3d 1324, 1330

(10th Cir. 2011).       First, the ALJ must decide whether the opinion

should receive controlling weight.                Id.   An opinion deserves

controlling      weight    if   “it    is    well-supported     by     medically

                                       15
        Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 16 of 19




acceptable clinical or laboratory diagnostic techniques and is not

inconsistent with other substantial evidence in the record.”               Id.

If the opinion is not well-supported or if it is inconsistent with

other    substantial    evidence    in    the   record,   controlling    weight

should be denied.       Id.    Second, if not given controlling weight,

a treating source’s opinion is still entitled to deference and

must be weighed using all the factors provided in 20 C.F.R. §§

404.1527 and 416.927.          Langley v. Barnhart, 373 F.3d 1116, 1119

(10th Cir. 2004).      These factors are:

        (1) the length of the treatment relationship and the
        frequency of examination; (2) the nature and extent of
        the treatment relationship, including the treatment
        provided and the kind of examination or testing
        performed; (3) the degree to which the physician’s
        opinion is supported by relevant evidence; (4)
        consistency between the opinion and the record as a
        whole; (5) whether or not the physician is a specialist
        in the area upon which an opinion is rendered; and (6)
        other factors brought to the ALJ’s attention which tend
        to support or contradict the opinion.

Id. (internal quotation marks omitted).

        The ALJ’s opinion clearly states that Dr. Paulsen’s June 2017

opinion    was   not   given    controlling     weight    because   it   lacked

supporting objective evidence and was not consistent with other

evidence, including other opinion evidence, in the record.                This

included the 2017 opinions of State agency medical consultants Dr.

William Fowler and Dr. Pat Chan (who reviewed “the medical evidence

of record to date” (Tr. 25)), and medical evidence showing “the

claimant’s retained strength and neurologic functioning support a

                                         16
     Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 17 of 19




sedentary capacity with the ability to shift standing and sitting

positions and ability to use a cane as needed.”           (Tr. 25).    The

ALJ’s decision also described a physical examination by Dr. Paulsen

showing    normal   neurologic   functioning   and   ambulating   without

assistance and the findings of Dr. Reintjes showing normal strength

in all extremities and in no acute distress.         (Tr. 23 referring to

Tr. 478-80).

     Upon review, the court finds that the ALJ did not commit error

in his evaluation of the opinions given by Dr. Paulsen.         While Dr.

Paulsen’s opinion may find support in portions of the record, the

ALJ’s decision to give the opinion limited weight is adequately

backed by the record.

     F. Dr. Radhi

     Dr. Fatma Radhi completed a form which describes plaintiff’s

work abilities.       (Tr. 570-72).   The ALJ gave the opinion no weight

because there was no evidence of treatment or examination from Dr.

Radhi.    (Tr. 25).    Plaintiff alleges this was improper because the

ALJ did not act to develop the record in this regard.

     Defendant contends that plaintiff has the duty to submit

evidence to the ALJ and to inform the ALJ of any evidence five

days prior to the administrative hearing. See 20 C.F.R. § 404.935.

Defendant further notes that plaintiff’s counsel indicated the

record was complete during the hearing before the ALJ.         (Tr. 37).



                                      17
     Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 18 of 19




Also, defendant asserts that there is little difference between

the form completed by Dr. Radhi and the RFC formulated by the ALJ.

     The Tenth Circuit has stated: “we will not ordinarily reverse

or remand for failure to develop the record when a claimant is

represented by counsel who affirmatively submits to the ALJ that

the record is complete.”          Maes v. Astrue, 522 F.3d 1093, 1097 (10th

Cir. 2008).      In Miller v. Astrue, 496 Fed.Appx. 853, 856 (10th Cir.

2012), the Tenth Circuit found no error when an ALJ rejected an

outpatient counselor’s opinion because no therapy notes from the

counselor    were   supplied      by   the    counselor’s    employer,      and   no

objection    was    raised   by    the   plaintiff   at     the    administrative

hearing.

     In this case, the record had a substantial amount of evidence

relating to the issues raised for the ALJ’s decision.                      The ALJ

made a reasonable effort to decide those issues upon a record that

plaintiff’s counsel indicated was complete.                 The court finds no

reversible error in developing the record.

IV. CONCLUSION

     For the above-stated reasons, the court affirms defendant’s

decision    to   deny   plaintiff’s      application      for     social   security

benefits and shall dismiss this action to reverse the decision.




                                         18
Case 2:20-cv-02110-SAC Document 12 Filed 08/04/20 Page 19 of 19




IT IS SO ORDERED.

Dated this 4th day of August, 2020, at Topeka, Kansas.

                    s/Sam A. Crow__________________________
                    U.S. District Senior Judge




                              19
